Title: Certificate, 27 December 1793
From: Washington, George
To: 


          
            United States to wit
            [Philadelphia 27 December 1793]
          
          I hereby certify that the sum of two thousand Dollars was allowed to Gouverneur Morris
            esq. for his expences and services on a special mission to London, previous to his
            appointment as Minister Plenipotentiary for the U.S. to France. Given under my hand this
              27. day of Dec. 1793.
          
            Go. W.
          
        